                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

RAMONA KAMATE,

                  Plaintiff,
                                            Case No. 17-CV-13882
vs.
                                            HON. GEORGE CARAM STEEH
YARLEN HENRY, DOMINIQUE
REESE, ELAINE WILLIAMS,
KRISTAL SCOTT AND THE
CITY OF DETROIT,

              Defendants.
_____________________________/

          ORDER GRANTING DEFENDANT WILLIAMS’ MOTION
       FOR SUMMARY JUDGMENT [ECF NO. 46] AND GRANTING
        IN PART AND DENYING IN PART DEFENDANT HENRY’S
           MOTION FOR SUMMARY JUDGMENT [ECF NO. 47]

      Plaintiff Ramona Kamate brings this action against Yarlen Henry and

Elaine Williams.1 Henry is a City of Detroit police officer. As it pertains to

defendant Henry, plaintiff’s complaint presents claims under 42 U.S.C. §

1983 for wrongful arrest, excessive force and malicious prosecution.

Plaintiff asserts claims against both defendants Henry and Williams for

conspiring to falsely arrest and imprison and maliciously prosecute her in


1
  Clerk’s entry of default entered against defendant Dominique Reese on
January 15, 2019. Plaintiff stipulated to dismiss defendants Kristal Scott
and the City of Detroit. Only defendants Yarlen Henry and Elaine Williams
remain.
                                      -1-
violation of 42 U.S.C. § 1985. Plaintiff also alleged violations of state law

against Henry for assault and battery, false arrest and imprisonment, and

malicious prosecution. Finally, plaintiff alleges a claim of intentional

infliction of emotional distress against both Henry and Williams.

      The matter is before the court on separate motions for summary

judgment filed by Henry and Williams. The parties appeared for oral

argument on August 26, 2019. For the reasons stated below, defendant

Williams’ motion for summary judgment is GRANTED and defendant

Henry’s motion for summary judgment is GRANTED IN PART AND

DENIED IN PART.

                         FACTUAL BACKGROUND2

      In 2015, plaintiff was working for a bail bond agency in Wayne

County. Through her employment, she was routinely assigned to Highland

Park courts. According to plaintiff, she told people at the Highland Park

courts about winning $40,000 from the Michigan lottery and her desire to

use the money to purchase a larger house so she could foster children. A

woman who identified herself as Elaine Cohen told plaintiff she owned a


2
  The facts come primarily from the depositions of the parties. The court
notes that plaintiff has not provided documentary evidence to support many
of her allegations, including the deed to the property, the payment of any
property taxes, the alleged improvements made to the property, or any
injuries she sustained due to the acts of defendants.
                                      -2-
house at 265 Boston in Detroit that she thought she would lose in

foreclosure for failure to pay her property taxes. Plaintiff developed

sympathy for Cohen when Cohen explained that she had previously lost a

house to foreclosure in Florida, that she was pregnant, and that her partner

was abusing her. Cohen told plaintiff that she could acquire the Detroit

property if she paid the taxes on the house and fixed the place up.

      Plaintiff went to look at the house at 265 Boston. While she was

there, a uniformed police officer who was patrolling the area told plaintiff

the owner of the house was another police officer. Plaintiff told the officer

she was thinking about purchasing the house. Plaintiff could see that the

yard was neglected, and the house was full of garbage, but the house was

locked so she could not enter.

      A couple days later, Cohen and another woman met plaintiff at the

house and let her inside. Plaintiff was not introduced to the other woman,

but she later learned the woman was defendant Henry. Once inside the

house, plaintiff saw that it was full of trash and that the wiring, plumbing

and water heater had been removed. Plaintiff decided she wanted to buy

the house.

      Plaintiff spoke to the Wayne County Treasurer, who told her that she

needed a deed to the property before she could pay the back taxes.


                                      -3-
Cohen first got upset when plaintiff told her she needed a deed to the

property, but later instructed plaintiff to meet her at a party store where they

could have a quit claim deed notarized. When plaintiff met Cohen at the

notary she saw the person she later identified as Henry waiting in the car.

Cohen and plaintiff went inside and had the deed notarized. They then

went to the County Treasurer’s office where Cohen gave plaintiff the signed

and notarized deed. Plaintiff filed the deed but did not have the money to

pay the taxes at that time. Plaintiff returned to the Treasurer and was told

she only had to pay 10% of the back taxes, or $1,860, to qualify for a

monthly payment plan for the remainder of the back taxes due.

      Cohen gave plaintiff the keys to the house. From May to early

August 2015, plaintiff worked on the house. She payed Lawrence Lyons

$6,000 to re-wire and re-plumb the house and to put in a new circuit

breaker. Plaintiff also had a new water heater installed for $400. Plaintiff

and her family cut the grass, planted flowers and cleaned the trash from the

house. She bought a mattress and refrigerator and started living in the

house. In July, plaintiff found a note on the door of the house, written by

Henry, telling plaintiff she had to vacate the premises.

      On August 3, 2015, plaintiff was confronted with a locksmith outside

the house who said he was there to change the locks for the owner, who he


                                      -4-
identified as Miss Henry. When plaintiff said she was the new owner of the

house, the locksmith called Henry. Henry arrived at the house, identified

herself as a police officer, and instructed plaintiff to leave. Henry was on

duty and was dressed in her Detroit Police polo shirt.

      Defendant Elaine Williams also arrived at the property. Plaintiff did

not recognize this person as the woman she knew as Elaine Cohen.

However, when plaintiff listed off the details she knew about Cohen,

Williams admitted those things were true about her. Plaintiff recognized

Henry as the woman she previously saw with Cohen/Williams in the car

when she looked at the house and when she signed and filed the deed to

the property.

      Plaintiff called 911 and requested a supervisor because she was

having a problem with a police officer. The responding officers came from

the same precinct as Henry. The supervisor looked over plaintiff’s

paperwork and spoke to Henry. The supervisor demanded that plaintiff

open the door or face being arrested. Plaintiff opened the door and the

officers entered, along with Henry and Cohen/Williams. Plaintiff asked for

permission to remove her possessions, but Henry and Cohen/Williams

falsely stated that the mattress was theirs. Plaintiff became upset when

she realized she had been swindled. She went to the basement and


                                     -5-
started to pull out the circuit breakers and wires that she had installed.

Henry and two other officers followed plaintiff downstairs and told her she

was going to jail. Henry allegedly pushed plaintiff to the ground and, along

with the other officers, started to beat and kick plaintiff. Cohen/Williams

witnessed the beating but did not participate. The supervisor was still

upstairs and asked what was going on. Henry and the officers went back

upstairs. Plaintiff lost two teeth in the beating. Plaintiff was not arrested.

      Cohen/Williams testified that she previously lived in Florida with

Henry, and the two were girlfriends. She lost her Florida home to

foreclosure. She purchased the house at 265 Boston in 2007. She and

Henry lived in the house until 2013 when they broke up. One of

Cohen/Williams’ cousins lived in the house for a couple of months in 2013.

After the cousin moved out the house was vacant, and vandals stripped it

of all copper wiring and plumbing, as well as the water heater.

      Cohen/Williams acknowledges she did not pay any taxes on the

house for years. She received several notifications from Wayne County

that the house was subject to foreclosure. Henry and Cohen/Williams both

testified they checked on the house during the period it was vacant. Henry

testified that she left the note on the door in July 2015 instructing the

occupant to vacate because a fellow police officer told her that someone


                                      -6-
else was living in the house. Henry also testified that prior to August 3 only

she and her father had a key to the house.

      After plaintiff was evicted from the house on August 3,

Cohen/Williams went to the precinct and filed a police report. She claimed

to be a victim of a fraudulent transfer of a deed by plaintiff. Cohen/Williams

identified Henry as a witness to the crime.

      Plaintiff attempted to make a report of police misconduct, but she

contends that the police would not take the report. Plaintiff and her

attorney eventually met with a detective, Henry and Cohen/Williams. At the

meeting, Henry and Cohen/Williams insisted on pursuing their criminal

complaint against plaintiff. Plaintiff offered to deed the property back to

Cohen/Williams if she and Henry paid plaintiff back for the taxes and repair

expenses she incurred. Cohen/Williams and Henry refused plaintiff’s offer.

      Plaintiff contends that Cohen/Williams and Henry made statements to

the police against her in their combined attempt to maliciously prosecute

her. (Williams Statement, November, 2015; Henry Statement February,

2016). On April 13, 2016, a warrant was issued against plaintiff. On July 5,

2016, both Cohen/Williams and Henry testified against plaintiff at her

preliminary examination. Following trial on charges of forging and




                                      -7-
recording a fraudulent deed to real property, a jury found plaintiff not guilty

on all charges.

      Cohen/Williams brought a quiet title action in Wayne County. On

May 3, 2018, title to 265 Boston was quieted in favor of Cohen/Williams.

                  STANDARD FOR SUMMARY JUDGMENT

      Federal Rule of Civil Procedure 56(c) empowers the court to render

summary judgment "forthwith if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law." See Redding v. St.

Eward, 241 F.3d 530, 532 (6th Cir. 2001). The Supreme Court has

affirmed the court's use of summary judgment as an integral part of the fair

and efficient administration of justice. The procedure is not a disfavored

procedural shortcut. Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986);

see also Cox v. Kentucky Dept. of Transp., 53 F.3d 146, 149 (6th Cir.

1995).

      The standard for determining whether summary judgment is

appropriate is "'whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.'" Amway Distributors Benefits Ass’n v.


                                      -8-
Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)). The evidence and all

reasonable inferences must be construed in the light most favorable to the

non-moving party. Tolan v. Cotton, 572 U.S. 650, 660 (2014); Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Redding, 241 F.3d at 532 (6th Cir. 2001). "[T]he mere existence of some

alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact." Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original); see also National

Satellite Sports, Inc. v. Eliadis, Inc., 253 F.3d 900, 907 (6th Cir. 2001).

      If the movant establishes by use of the material specified in Rule

56(c) that there is no genuine issue of material fact and that it is entitled to

judgment as a matter of law, the opposing party must come forward with

"specific facts showing that there is a genuine issue for trial." First Nat'l

Bank v. Cities Serv. Co., 391 U.S. 253, 270 (1968); see also McLean v.

988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). Mere allegations

or denials in the non-movant's pleadings will not meet this burden, nor will

a mere scintilla of evidence supporting the non-moving party. Anderson,

477 U.S. at 248, 252. Rather, there must be evidence on which a jury


                                      -9-
could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

Anderson, 477 U.S. at 252).

                                   ANALYSIS

I. 42 U.S.C. 1983 - Defendant Henry

      Defendant Henry argues that she is entitled to qualified immunity on

plaintiff’s constitutional claims. In determining whether a government

official defendant is entitled to qualified immunity, the court must engage in

two inquiries. One, whether the facts the plaintiff has shown make out a

violation of a constitutional right, and two, whether the right at issue was

clearly established at the time of defendant’s alleged misconduct. The

order in which these two prongs of the qualified immunity analysis are

considered depends on the circumstances of the particular case. Pearson

v. Callahan, 555 U.S. 223, 236 (2009).

      Here, the court finds it helpful to first examine the claims plaintiff is

alleging.

      A. Excessive Force

      Plaintiff testified she went to the basement and proceeded to pull out

the wires and circuit breaker she had paid to have installed. As she was

doing so, Henry and two other officers allegedly pushed her down, beat her

and kicked her, causing injury including the loss of two of her teeth. When


                                      - 10 -
the supervisor came to the top of the stairs and asked what was going on,

Henry and the other officers stopped their attack and went upstairs without

handcuffing or arresting plaintiff. Plaintiff’s alleged constitutional violation

appears to be the use of excessive force and assault and battery where

less force was needed to stop her from committing property damage.

Henry denies engaging in any physical attack on plaintiff. The only

eyewitness who was deposed was Williams, who denied seeing an attack

on plaintiff. Finally, plaintiff did not provide any evidence documenting her

alleged injuries.

      Accepting plaintiff’s testimony as true and giving her the benefit of all

reasonable inferences, a jury could find that to the extent plaintiff posed a

threat, more force was used than was necessary. If a jury finds that plaintiff

was not a threat once she was pushed to the ground, this could make

Henry’s beating and kicking of her excessive. See Lawler v. City of Taylor,

268 Fed.Appx. 384, 387 (6th Cir. 2008).

      In this case there is a triable issue of fact whether Henry used

objectively unreasonable force against plaintiff. It is well-established that

there is a Fourth Amendment right to be free from the use of excessive

force and a police officer engaging in excessive force is not protected by

qualified immunity. Smoak v. Hall, 460 F.3d 768, 787–88 (6th Cir. 2006)


                                      - 11 -
(citation omitted). Henry is not entitled to qualified immunity for plaintiff’s

allegations of excessive force. Summary judgment on this claim is denied.

      B.    Wrongful Arrest and Malicious Prosecution

      Plaintiff also alleges that Henry violated her constitutional rights by

falsely claiming that plaintiff fraudulently obtained the deed to the home.

According to plaintiff, Henry and Cohen/Williams were the ones who

arranged for someone to quit claim deed the property to plaintiff, and then

benefited from plaintiff’s payment of delinquent taxes and renovations.

Based on Henry’s fabrication of evidence, plaintiff was arrested and

prosecuted for fraud and falsifying a deed to real property.

      However, plaintiff does not accuse Henry of wrongful arrest or

malicious prosecution in her capacity as a police officer. Rather, she

alleges that Henry filed a wrongful police report and falsely testified at the

preliminary examination as a private citizen in order to have plaintiff

prosecuted for fraud.

      The court finds that plaintiff has not stated a cause of action against

Henry for wrongful arrest or malicious prosecution under 42 U.S.C. 1983.

Therefore, summary judgment on this claim is granted.




                                      - 12 -
II.   Intentional State Torts – Henry

      Plaintiff alleges that Henry arranged for a woman to pretend to be

Elaine Cohen/Williams and commit a fraud on plaintiff. Plaintiff further

alleges that during the course of the fraud, Henry was acting as a police

officer when she kicked and beat her in the basement of the house,

knocking out two of her teeth. Subsequently, Henry allegedly filed a false

police report against plaintiff and testified falsely at the preliminary

examination in plaintiff’s fraud case.

      A.    Assault and Battery

      Under Michigan law, an individual may bring an assault and battery

claim against an officer who “uses more force than reasonably necessary in

effecting an arrest,” White v. City of Vassar, 157 Mich.App. 282, 403

N.W.2d 124, 130 (1987) (per curiam), and “actions which would normally

constitute intentional torts are protected by governmental immunity” only if

“those actions are justified,” Brewer v. Perrin, 132 Mich.App. 520, 349

N.W.2d 198, 202 (1984).

      Immunity for a government employee’s intentional torts is set by

statute. MCL 691.1407(3). A government employee has immunity if: (1)

the challenged acts were undertaken during the course of employment and

within the scope of the employee’s authority; (2) the acts were undertaken


                                      - 13 -
in good faith; and (3) the acts were discretionary, rather than ministerial, in

nature. Odom v. Wayne County, 482 Mich. 459, 461 (2008). An employee

is not acting in good faith when he acts maliciously or with wanton or

reckless disregard of the rights of another. Id. at 464.

      Plaintiff alleges that Henry, acting as a police officer, assaulted and

battered her when she pushed her down and kicked and beat her, causing

plaintiff injury, including the loss of two teeth. There is a preliminary issue

of material fact whether Henry committed an assault and battery against

plaintiff in this case. If so, there is a further issue whether Henry undertook

such actions against plaintiff in good faith for purposes of governmental

immunity.

      Henry’s motion for summary judgment is DENIED as to the claim of

assault and battery.

      B.    False Arrest and Imprisonment

      There is no evidence to support a claim that Henry arrested plaintiff in

her capacity as a police officer. Plaintiff does argue that Henry, as a

private individual, caused her to be arrested by filing a false police report

and testifying falsely at her preliminary examination. To prevail on a claim

of false arrest or false imprisonment, a plaintiff must show that the arrest

was made without legal authority. Peterson Novelties, Inc. v. City of


                                      - 14 -
Berkley, 259 Mich. App. 1, 18 (2003) (citations omitted). In this case,

plaintiff was arrested under legal authority, pursuant to a warrant, though

she was ultimately exonerated of the charges brought against her. Plaintiff

has not supported a cause of action against Henry for false arrest and

imprisonment.

      Summary judgment is granted in favor of Henry.

      C.    Malicious Prosecution

      Plaintiff alleges that Henry initiated charges against plaintiff by

providing falsified evidence of the crime of fraud and forgery to the police

and the court. Again, plaintiff alleges that Henry acted in her individual

capacity. “The plaintiff has the burden of proving (1) that the defendant has

initiated a criminal prosecution against him, (2) that the criminal

proceedings terminated in his favor, (3) that the private person who

instituted or maintained the prosecution lacked probable cause for his

actions, and (4) that the action was undertaken with malice or a purpose in

instituting the criminal claim other than bringing the offender to justice.”

Matthews v. Blue Cross & Blue Shield of Michigan, 456 Mich. 365, 378,

(1998) (citations omitted).

      Plaintiff alleges that Henry, along with Cohen/Williams, caused and

continued a prosecution against her. Defendants allegedly accomplished


                                      - 15 -
this by having someone impersonate Williams and issue a deed to plaintiff.

They then initiated a police report alleging that plaintiff committed fraud

against them and provided falsified evidence of a crime to the police and

the court. However, a warrant may not be issued without the prosecutor’s

written authorization. Id. at 384. Therefore, in Michigan, the prosecutor's

exercise of his or her independent discretion in initiating and maintaining a

prosecution is a complete defense to an action for malicious prosecution.

Id. (citation omitted). Plaintiff has not made any allegation, nor has she

offered any evidence, that the prosecutor did not exercise independent

discretion in issuing the warrant against her.

      Summary judgment is granted in favor of defendants as to this cause

of action.

III. 42 U.S.C. 1985 - Defendants Henry and Cohen/Williams

      Federal statute provides a cause of action against private

conspiracies to violate a person’s constitutional rights. 42 U.S.C. § 1985.

Plaintiff alleges that Cohen/Williams and Henry conspired to wrongfully

cause her to be arrested and prosecuted, knowing that plaintiff had not

engaged in any wrongdoing herself.

      Defendant Cohen/Williams points out that on May 3, 2018, legal title

to 625 Boston was quieted in favor of herself by Judge Leslie Smith of the


                                     - 16 -
Wayne County Circuit Court. In addition, Cohen/Williams cites to plaintiff’s

deposition testimony in the quiet title action for the proposition that plaintiff

admitted she did not receive a validly signed deed from Cohen/Williams,

and for that reason the property was never lawfully conveyed to plaintiff.

Based on this evidence, Cohen/Williams asks the court to summarily

conclude that there is no genuine issue of material fact as to any claim

made by plaintiff against her.

      The parties agree that Cohen/Williams and plaintiff never directly

interacted before August 3, 2015. Plaintiff believes that a woman she knew

as Elaine Cohen was posing as the owner of the house. The imposter was

the person who signed the deed over to plaintiff and gave her the keys to

the property. Cohen/Williams contends that plaintiff is not able to maintain

a cause of action against her after admitting she was not the person who

allegedly gave plaintiff the deed and that the deed she obtained was not

valid. However, this evidence alone is not a defense to plaintiff’s theory

that defendants conspired to violate her constitutional rights and benefited

from the fraud they allegedly committed against her.

      A.    False Arrest and Imprisonment

      Plaintiff accuses Cohen/Williams and Henry of conspiring to

wrongfully defraud her and then fabricating the basis for her to be arrested.


                                      - 17 -
To prevail on a claim of false arrest or false imprisonment, a plaintiff must

show that the arrest was made without legal authority. Peterson Novelties,

Inc. 259 Mich. App. at 18 (citations omitted). The guilt or innocence of the

person arrested or imprisoned is not relevant because actual innocence is

not an element of false arrest or false imprisonment. Id.

        Plaintiff asserts that Cohen/Williams and Henry conspired to have

plaintiff arrested and imprisoned by making a false police report and

testifying falsely at her preliminary examination. This does not support a

cause of action for false arrest or false imprisonment, however, because

there is no allegation that plaintiff was not arrested under legal authority.

“One who instigates or participates in a lawful arrest, as for example an

arrest made under a properly issued warrant by an officer charged with the

duty of enforcing it, may become liable for malicious prosecution, . . . but he

is not liable for false [arrest or] imprisonment, since no false [arrest or]

imprisonment has occurred.” Id.

        Summary judgment is granted in favor of the defendants.

        B.   Malicious Prosecution

        Plaintiff’s claim that Henry and Williams/Cohen conspired to

maliciously prosecute her fails for the reasons discussed above in section

II C.


                                      - 18 -
      Summary judgment is granted in favor of the defendants.

IIV. Intentional Infliction of Emotion Distress – Henry and Williams

      Plaintiff brings a state law claim for intentional infliction of emotional

distress against both defendants Henry and Cohen/Williams. The elements

of intentional infliction of emotion distress require plaintiff to prove the

following:

      (1) extreme and outrageous conduct,

      (2) intent or recklessness,

      (3) causation, and

      (4) severe emotional distress.

VanVorous v Burmeister, 262 Mich App 467, 483 (2004).

      Plaintiff argues Henry and Cohen/Williams conspired to defraud her

to get her to pay their property tax bill and make repairs to their house.

They used Henry’s position as a police officer to further intimidate plaintiff.

They allegedly lied to authorities in a police report and at the preliminary

examination, which resulted in plaintiff’s arrest and alleged malicious

prosecution. They brought a quiet title action to get back the title to the

property and cover up their own fraud, all while benefiting from the work

and money invested by plaintiff while she believed she owned the property.




                                       - 19 -
      The level of emotional distress contemplated by the Restatement

drafters is such that “no reasonable man could be expected to endure it.”

Roberts v. Auto-Owners Ins. Co., 422 Mich. 594, 610 (1985). While the

allegations made by plaintiff, if proven to be true, might rise to the level of

extreme and outrageous conduct, plaintiff has not provided any evidence of

her suffering severe emotional distress. Plaintiff must provide evidence of

each element of the cause of action for her claim to go to the jury. In this

case plaintiff has failed to provide any evidence in to support her allegation

of experiencing severe emotional distress at the hands of defendants.

      Summary judgment is granted to defendants.

                                CONCLUSION

      For the reasons stated above, defendant Henry’s motion for summary

judgment is DENIED as to plaintiff’s § 1983 excessive force claim and

assault and battery claim. Defendant Henry’s motion for summary

judgment is GRANTED as to all other claims. Defendant William’s motion

for summary judgment is GRANTED in its entirety.

Dated: October 7, 2019

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE




                                      - 20 -
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
    October 7, 2019, by electronic and/or ordinary mail.

                   s/Marcia Beauchemin
                       Deputy Clerk




                          - 21 -
